IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41131
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSEPH JAMES FALCETTA, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:96-CR-59-1
                       --------------------
                          August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Joseph James Falcetta, Jr., Texas prisoner #822477, appeals

the denial of his motion for a new federal trial based on newly

discovered evidence concerning a videotaped statement used in his

state trial.   Falcetta argues that the videotape was altered,

that he was entitled to a hearing on the matter, and that he

received ineffective assistance of counsel.    The district court

did not abuse its discretion in denying Falcetta’s motion because

he had pleaded guilty.    See United States v. Wise, 179 F.3d 184,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41131
                               -2-

186 (5th Cir. 1999); United States v. Ardoin, 19 F.3d 177, 181

(5th Cir. 1994).

     AFFIRMED.